Exhibit 10.4
 
PARTICIPATION AGREEMENT
[REDACTED]


This Participation Agreement (“Agreement”) is made and entered into effective as
of the 11th day of November, 2008 by and between LLOG Exploration Offshore, Inc.
(“LLOG”), and Ridgewood Energy Corporation (“Ridgewood”).  LLOG and Ridgewood
are sometimes hereafter referred to collectively as “Parties” and individually
as “Party.”




RECITALS


WHEREAS, LLOG has identified a prospect on the REDACTED (“Contractually Pooled
Area” or “CPA”); and,


WHEREAS, LLOG has acquired Oil & Gas Lease [Redacted} (“Redacted Lease”)
covering all of Galveston Area, Redacted and has entered into an Option
Agreement (“Option Agreement”) with Apache Corporation (“Apache”) on Oil & Gas
Lease OCS-G [Redacted] (“Redacrted Lease”) covering the Redacted and the
Redacted of Galveston Area, {Redacted].  Both the Redacted Lease and the
Redacted Lease are further described on the attached Exhibit “A”; and,


WHEREAS, under the terms of the Option Agreement, Apache and LLOG created the
CPA from the surface of ocean down to 11,500 feet TVD and, in lieu of farming
out, Apache has elected to participate with a 50% contractual working interest
in the CPA.  LLOG currently owns the other 50% contractual working interest in
the CPA; and,


WHEREAS, LLOG and Apache plan to drill the OCS-G Redacted (“Initial Test Well”
or “ITW”) to a depth of 10,500 feet TVD to test the Redacted formations
(“Objective Depth”).  The ITW shall be drilled as a straight hole at a surface
location of 900’ FNL and 7,444’ FWL of the Redacted Lease; and,


WHEREAS, LLOG has offered to Ridgewood the opportunity to participate in the
drilling of the ITW, and Ridgewood has accepted LLOG’s offer and has agreed to
bear thirty-three and 1/3rd percent (33.3333%) of the drilling costs
(“Participating Interest”) of the ITW in order to earn a fifty percent (50%)
record title interest in the Redacted Lease and a twenty-five percent (25%)
contractual working interest in the ITW and CPA.


NOW, THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the Parties hereto agree as follows:




1.             REIMBURSABLE LAND COSTS


Within five (5) business days after the execution of this Agreement, Ridgewood
shall reimburse LLOG $254,400 for its 50% share of the “Sunk Land Costs”. The
Sunk Land Costs for the Lease are $250,000 to acquire the Redacted Lease,
$28,800 in rentals, $30,000 for a license on the Shallow Hazard Data and
$200,000 for G&G costs.
 

--------------------------------------------------------------------------------


 
2.             ASSIGNMENT OF RECORD TITLE


Within three (3) business days from receipt of the Sunk Land Costs, LLOG shall
execute and deliver to Ridgewood an Assignment of Record Title Interest
delivering to Ridgewood a 50% of 6/6ths Record Title Interest in the Redacted
Lease.  The Assignment shall be without warranty of title, either express or
implied, except by, through and under LLOG, but not otherwise. Additionally,
such Assignment shall be subject to the approval of the authorized officer of
the U.S. Mineral Management Service (“MMS”). The Assignment shall be prepared
with an attached Exhibit “A” thereto, with said Exhibit “A” being a mutually
acceptable assignment form which can be executed by the parties and recorded in
the appropriate County/Parish, as applicable.  The Assignment shall be subject
to;


1.  
The Option Agreement (attached hereto as Exhibit “B”).

2.  
The September 1, 2008 Offshore Operating Agreement (“OOA”) between LLOG and
Apache, covering the CPA, and ratified by Ridgewood.

3.  
A 1% overriding royalty interest in favor of Seitel Data, Ltd proportionately
reduced amongst the participating parties in the CPA and/or Redacted Lease
outside the CPA.  By letter dated July 22, 2008, Seitel agreed to pool their
overriding royalty interest in the CPA, giving them a 0.5% in the CPA and a 1%
in the redacted Lease outside the CPA.  Ridgewood’s net revenue interest in the
CPA and the Redacted Lease is set forth on Exhibit “A”.



LLOG and Ridgewood agree to execute any necessary documents and take all other
actions reasonably necessary, if any, to assist in the MMS approval process.
 


3.             INITIAL TEST WELL


Ridgewood agrees to assume their Participating Interest in the costs to drill
and evaluate the ITW to “Casing Point”.  The Authority for Expenditure (“AFE”)
to drill the ITW is attached hereto as Exhibit “C”.  Concurrent with the
execution of this Agreement, the parties agree to approve and execute the formal
AFE.  As used in this Agreement, "Casing Point" shall mean that point in time
when the ITW has been drilled to Objective Depth and after all logs, cores and
other approved tests contemplated in the AFE have been conducted which are
necessary to reach the decision for further operations in the ITW, and the
results thereof have been furnished to all of the Parties, along with Operator’s
recommendation.


Ridgewood will pay its Participating Interest in the ITW until such time as the
ITW reaches Casing Point or the actual costs to drill and evaluate the ITW
reaches 110% of the AFE (“Promote Cap”), whichever occurs first. Thereafter,
Ridgewood’s costs in the ITW, completion, facility, pipeline, and or plugging
and abandonment (if applicable) shall be based on a twenty-five percent (25%)
working interest.


LLOG, as Operator, shall have the right to require Ridgewood to pay advances in
accordance with the terms of the COPAS attached to the Offshore Operating
Agreement described herein.


2

--------------------------------------------------------------------------------




4.             SUBSTITUTE WELL


If during the drilling of the ITW, LLOG encounters impenetrable substances or
conditions, including loss of hole due to mechanical difficulties, which in the
opinion of a reasonably prudent operator under the same or similar conditions,
would render further drilling impracticable or hazardous and the condition
prevents further drilling of the ITW, LLOG may commence a “Substitute Well”,
provided the drilling operations on such Substitute Well are commenced within
one hundred eighty (180) days after release of the drilling rig from the
ITW.  However, with respect to such Substitute Well, the Promote Cap applicable
to the original AFE shall not be adjusted upward in the event the cumulative
costs of the ITW and the Substitute Well, as the case may be, exceed the
original Promote Cap.




5.             OFFSHORE OPERATING AGREEMENT


The ITW shall be drilled in accordance with the OOA which is attached hereto as
Exhibit “D”.  Sent in conjunction with, and as a condition to this Agreement is
a Ratification and Joinder of Offshore Operating Agreement
(“Ratification”).  Contemporaneously with the execution of this Agreement,
Ridgewood agrees to execute the Ratification and return three (3) signature
pages to LLOG.  LLOG shall endeavor to obtain Apache’s signature on the
Ratification and shall furnish Ridgewood with one fully executed original.  All
operations on the Initial Test Well and any and all subsequent operations on the
CPA shall be conducted in accordance with the terms and provisions of the
OOA.  As between LLOG and Ridgewood, if there are any conflicts between this
Agreement and the OOA, the terms and provisions of this Agreement shall prevail
and govern.  As to that portion of the Redacted Lease not within the CPA, LLOG
and Ridgewood shall be deemed to be bound under the terms of an Operating
Agreement identical in terms to the OOA with an Exhibit “A” covering that
portion of the Redacted Lease not within the CPA and with the Parties being LLOG
50% and Ridgewood 50%.




6.             OPTION AGREEMENT


The Option Agreement attached hereto also gives LLOG the right, subject to
capacity, to take production from the CPA to Apache’s facility in Redacted.  The
terms and fees are defined therein.  Also, the Option Agreement gives LLOG the
right to  earn  i) 50% of Apache’s right, title and interest in and to the
REDACTEd of  Redacted, limited from the surface down to 11,500’ TVD, and ii) the
Redacted by drilling an Additional Well either on that tract or the
Redacted.  Such Additional Well is to be drilled to the Redacted.  Ridgewood
shall be subject to all of the terms and conditions of the Option Agreement and
shall be entitled to their share of any and all benefits granted in the Option
Agreement including the aforementioned production handling arrangement, the
earning rights, and the option to participate in any proposed Additional Well.




7.             INFORMATION REQUIREMENTS


During the drilling of the ITW, LLOG shall deliver to Ridgewood the information
shown on the attached Exhibit “E”.
 
3

--------------------------------------------------------------------------------


 
8.             TIMELY OPERATIONS


Ridgewood understands that the [Redacted] Lease is beyond its primary term and
is subject to a Suspension of Operations (“SOO”) granted by the MMS.  Said SOO
expires November 30, 2008 and LLOG shall attempt to get an extension of said SOO
through December 2008.  LLOG will use the Noble Lester Pettus rig to drill the
ITW as soon as such rig is finished with its operations on another LLOG owned
block.  LLOG shall not be liable to Ridgewood or suffer any penalties for
failure to spud the ITW before the expiration of the SOO (or any extensions
thereof).  Notwithstanding anything contained herein to the contrary, should
LLOG not spud the ITW prior to the expiration of the SOO (or any extensions
thereof), all commitments and obligations will herein will cease and Ridgewood
will reassign all of its interest to LLOG and LLOG will refund to Ridgewood all
Sunk Land Costs previously paid by Ridgewood to LLOG.


9.             TERM


This Agreement shall terminate at such time as 1.) the ITW has reached Objective
Depth, and 2.) the Assignment provided for in Article 4 has been filed and
accepted by the Minerals Management Service.  Thereafter all operations to be
conducted for the joint benefit of the Parties shall be subject to the OOA.


10.           MISCELLANEOUS


This agreement shall be deemed for all purposes as prepared through the joint
efforts of the parties and shall not be construed against one party or the other
as a result of the preparation, submittal, or other event of negotiation,
drafting, or execution hereof.


The section headings used herein are for convenience only and shall not be
construed as having any substantive significance or as indicating that all of
the provisions of this Agreement relating to any particular topic are to be
found in any particular section.


In the event this Agreement or the operations, or any part thereof, contemplated
hereby are found to be inconsistent with or contrary to any laws, rules,
regulations or orders, the laws, rules, regulations or orders shall be deemed to
control and this Agreement shall be regarded as modified accordingly and as so
modified shall continue in full force and effect.


Any amendments, changes or modifications to the rights and obligations of the
Parties shall be in writing and shall be effective only when agreed in writing
by all Parties.


This Agreement, together with all of its exhibits, is intended by the Parties to
be a complete and final statement of the agreement of the Parties with respect
to the subject matter hereof, and supersedes any prior oral or written
statements or agreements between the Parties hereto.


This Agreement is subject to that certain Offer to Participate dated November 6,
2008, and Conditional Letter of Acceptance dated November 6, 2008, between
Ridgewood and LLOG.


4

--------------------------------------------------------------------------------


 
11.           NOTICES


All notices, requests or demands to be given under this Agreement shall be in
writing and directed to the persons at the  following address/contact
information:




LLOG Exploration Offshore, Inc.
11700 Katy Freeway, Suite 295
Houston, Texas  77079
Attn:  Mr. K. Scott Spence
Phone:  (281) 752-1106
Fax:  (281) 752-1190
Email:
scotts@llog.com                                                                           




Ridgewood Energy Corporation
11700 Katy Freeway, Suite 280
Houston, TX 77079
Attention:  Mr. W. Greg Tabor
Phone: (281) 293-8449
Fax:  (281) 293-7705
Email: gtabor@ridgewoodenergy.com




12.           BINDING EFFECT


The terms and provisions hereof shall be binding upon and inure to the benefit
of LLOG and Ridgewood, and their respective heirs, legal representatives,
successors and assigns, and shall be covenants running with the [Redacted]
Lease, the [Redacted] Lease and/or the CPA, as applicable.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first set forth above.
 
 

  LLOG EXPLORATION OFFSHORE, INC.              
 
/s/ K. Scott Spence     K. Scott Spence     Land Manager – GOM Shelf          

 
 

  RIDGEWOOD ENERGY CORPORATION              
 
/s/ W. Greg Tabor     W. Greg Tabor     Executive Vice President          

 
 
 
 
 
 
5

--------------------------------------------------------------------------------




EXHIBIT “A”
Attached to and made a part of that certain
Participation Agreement dated November 11, 2008
by and between LLOG Exploration Offshore, Inc.,
Ridgewood Energy Corporation 

--------------------------------------------------------------------------------



 
Description of Leases:
 
REDACTED
 
 
Description of Contractually Pooled Area:
 
REDACTED
 


Net Revenue Interest:
 
82.8333% of 6/6ths in the Contractually Pooled Area (1/6 Royalty to MMS and 0.5%
overriding royalty to Seitel)


82.3333% of 6/6ths in the Redacted Lease outside the Contractually Pooled Area
(1/6 Royalty to MMS and 1.0% overriding royalty to Seitel)
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------